Citation Nr: 0812180	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling for the right 
foot and as 10 percent disabling for the left foot. 

2.  Entitlement to a separate compensable rating for mild 
degenerative changes at the first metatarsophalangeal joint 
of the right and left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that in pertinent part granted service 
connection and assigned separate 10 percent ratings for pes 
planus with mild degenerative changes at the first 
metatarsophalangeal joint of the right foot and of the left 
foot, effective July 31, 2002.  

The issue of entitlement to a higher disability evaluation 
for pes planus remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In March 2005, the veteran testified during a hearing before 
a Veterans Law Judge (VLJ) from the Board in Washington, D.C.  
A transcript of the hearing is of record.

In February 2007, the Board remanded these matters to RO via 
the Appeals Management Center (AMC) for additional 
development and adjudication. 

In a February 2008 letter, the Board notified the veteran 
that the VLJ who conducted the March 2005 hearing was no 
longer employed by the Board and informed him of his right to 
another Board hearing.  The veteran responded in February 
2008, indicating that he did not want another hearing.  Thus, 
the Board will proceed with appellate review.

In February 2008, a Deputy Vice-Chairman of the Board granted 
the September 2007 motion of the veteran's representative to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

In September 2007, November 2007, and March 2008, the veteran 
and his representative submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal, along with a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007). 

As a final preliminary matter, in August 2002, the veteran 
again raised the issues of service connection for myositis of 
the right leg and knee, a right ankle disability, a bilateral 
knee disability, and a dental condition.  In August 2003, the 
veteran raised the issue of an earlier effective date of the 
award of service connection and compensation for bilateral 
pes planus.  In December 2007, the veteran claimed 
entitlement to service connection for a dental condition.  As 
each of the issues has not been adjudicated, they are again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected  bilateral pes planus is 
manifested by bilateral and severe pes planus with objective 
evidence of marked deformity, abducted and apropulsive gait, 
pain on use, indication of swelling on use, and 
characteristic callosities.

3.  Competent medical evidence demonstrates that the 
veteran's service-connected  mild degenerative changes at the 
first metatarsophalangeal joint of the right and left foot 
are manifested by X-ray evidence of degenerative changes 
involving two minor joint groups.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent, but no 
higher, rating for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for the assignment of a 10 percent, but no 
higher, rating for mild degenerative changes at the first 
metatarsophalangeal joint of the bilateral feet have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
increased rating for pes planus was received in July 2002.  
He was notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in November 2003, March 2007, and 
May 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in September 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2007.

The Court also recently issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning increased-
compensation claims and finding that section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, the November 2003, March 2007, and May 2007 
letters informed the veteran of the necessity of providing on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his daily life and employment.  
The VCAA notice letters also provided examples of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased rating for pes planus.  The veteran was further 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

The Board notes these letters did not make specific reference 
to rating criteria necessary for entitlement to a higher 
disability rating for degenerative arthritis or pes planus 
under Diagnostic Codes 5003 and 5276.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claim for pes planus in multiple written 
statements of record, in his subjective complaints documented 
in VA treatment notes, and in his March 2005 hearing 
testimony.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA treatment 
records pertaining to his claim have been obtained and 
associated with his claims file.  He has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected foot disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

II.  Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Historically, the veteran was granted service connection for 
bilateral pes planus and assigned a 10 percent rating 
effective from June 1987.  

In a March 2004 rating decision, the RO awarded the veteran 
service connection and assigned separate 10 percent ratings 
for pes planus with mild degenerative changes at the first 
metatarsophalangeal joint of the right foot and of the left 
foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5003 (2007), effective from the date of his increased rating 
claim on July 31, 2002.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that pes planus under 
Diagnostic Code 5276 is the service-connected disorder, and 
degenerative arthritis under Diagnostic Code 5003 is a 
residual condition.

Laws and Regulations

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances:
  Bilateral
50
  Unilateral
30
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling 
on use, characteristic callosities:
  Bilateral
30
  Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).



5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).



Factual Background 

VA treatment records dated in July and August 2001 reflected 
treatment for plantar fasciitis.  He was provided with 
orthopedic shoes.  A January 2002 VA treatment note reflected 
findings of pes planus, plantar fasciitis, callosities on the 
sole of the right foot, and fallen arches.  

In February 2002 VA treatment record, the veteran complained 
of difficulty standing at work, using orthopedic shoes, and 
chronic foot pain.  Right foot X-ray findings were noted to 
be within normal limits with no fracture or soft tissue 
swelling.  Physical examination findings were listed as 
multiple right foot calluses present on the right heel, 
tenderness to palpation of the right heel, full range of 
motion, wide shuffling gait, sensation intact, no cellulitis, 
and tenderness on the plantar surface.  

It was revealed in an April 2002 VA treatment note that the 
veteran complained of right foot pain, overpronation of the 
right foot and right heel pain.  Physical examination 
revealed that light touch sensation was intact, nucleated 
porokeratosis of the right plantar medial heel, with pain on 
palpation, flexible pes planus valgus deformity, and mild 
ankle edema, non-pitting, right greater than left.  The 
examiner listed an assessment of painful keratosis of the 
right heel and pes plano valgus.  A June 2002 VA podiatry 
treatment note indicated that the veteran complained of foot 
problems and was given orthotics and knee support.  August 
2002 and May 2003 VA outpatient treatment notes reported 
essentially the same findings as in April 2002. 

In a December 2003 VA feet examination report, the veteran 
complained of increased plantar foot pain and was noted to be 
a vague historian.  The examiner indicated that there was no 
weakness, fatigability, decreased endurance, incoordination, 
or flare-ups of the feet observed, although claimed by the 
veteran.  Physical examination findings were noted as walks 
with a limp, uses a cane, bilateral pes planus, and 
tenderness to palpation over the plantar surface of foot.  
The examiner listed a diagnosis of pes planus.  X-ray 
findings were revealed as bilateral small plantar spurs and 
mild degenerative changes at the 1st metatarsophalangeal 
joints of the bilateral feet. 
 
VA treatment notes dated in January 2004 listed findings of 
arch pain in the right foot, loss of plantar arch, and no 
swelling or tenderness.  In a February 2004 VA treatment 
note, the veteran was assessed as having heel spurs and 
questionable fasciitis.

During his March 2005 Central Office hearing, the veteran 
testified that his foot disability had increased in severity.  
He indicated that he suffered from calluses, foot cramps, and 
difficulty walking and working as a part-time barber due to 
his service-connected pes planus. 

Additional VA treatment notes dated in June 2005, October 
2005, and October 2006 reflected findings of painful 
keratosis of the right heel, flexible pes plano valgus, mild 
ankle edema, right ankle pain, left heel pain, and 
nonreducible hammertoe contracture.  VA treatment records 
dated in June 2006 noted complaints of left heel pain and 
right ankle pain as well as findings of right plantar 
fasciitis.  

In a June 2007 VA foot examination report, the veteran 
complained of foot pain and indicated that his orthopedic 
shoes did not relieve his pain.  It was further noted that 
the veteran walked with a cane partially due to foot pain and 
was unable to stand or walk without pain.  The examiner 
indicated that the veteran walked abducted and apropulsive.  
While the examiner could not determine whether the weight 
bearing line was medial to the great toe, he indicated that 
the neutral position was in varus and caused compensatory 
pronation on weight bearing.  Physical examination findings 
were noted as limited ankle range of motion.  There was +2 
edema of bilateral ankles, normal subtalar range of motion; 
however, neutral position was in varus and caused a 
compensatory pronation on weightbearing.  There were 
nontender bilateral tendo Achilles with bowing on weight 
bearing.  Also on weightbearing, there was depression of 
bilateral arch with talar bulging.  The veteran experienced 
pain on palpation at the talar navicular joint.  There was 
normal bilateral 1st metatarsal joint motion, normal lower 
extremity strength, pain along the course of the plantar 
fascia, and no sign of hallux abducto valgus (HAV) deformity.  
The diagnoses was bilateral pes planus and bilateral equinus 
of the ankles.  The podiatrist further indicated that the 
veteran's pes planus would cause a decrease in shock 
absorption and combined with his apropulsive gait would yield 
an increase in weakness and fatigue.   

In an August 2007 VA treatment note noted that the veteran 
had plantar fasciitis, a shuffling gait, and nearly collapsed 
when trying to stand.  Continued findings of bilateral pes 
planus were noted in a February 2008 VA treatment record. 

The veteran has also submitted treatise information 
concerning the foot and copies of newspaper articles of the 
Washington Post. 

Analysis

As an initial matter, the Board notes that in December 2004, 
the RO awarded the veteran service connection and assigned 
separate 10 percent ratings for pes planus with mild 
degenerative changes at the first metatarsophalangeal joint 
of the right foot and of the left foot.  However, the Board 
finds that bilateral pes planus and degenerative changes at 
the first metatarsophalangeal joint of the bilateral feet 
constitute separate disabilities with different 
symptomatology.  Consequently, the Board will evaluate these 
conditions separately. 

Bilateral Pes Planus

After a review of the evidence, the Board finds that the 
evidence does support the assignment of a 30 percent rating 
for bilateral pes planus.

During this time period, the Board finds that the veteran's 
pes planus symptomatology more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 5276.  
The evidence of record since the veteran's July 2002 
increased rating claim clearly shows that the veteran's 
bilateral pes planus was manifested by characteristic 
callosities, fallen arches, chronic foot pain, use of 
orthopedic shoes, wide shuffling gait, tenderness of the 
plantar surface of the foot, overpronation of the right foot, 
ankle edema, loss of plantar arch, complaints of foot cramps, 
abducted and apropulsive gait, and bowing on weight bearing.

However, competent medical evidence during this time period 
clearly does not support the assignment of a 50 percent 
rating, as the veteran's bilateral pes planus is not shown to 
be pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement.  
While the veteran complained of foot cramps during his March 
2005 hearing, objective medical findings of record during 
this time period do not reflect that the veteran suffers from 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Additional 
diagnostic codes for the foot, which might also provide for 
assignment of a higher disability rating, are also not 
applicable.  It is neither contended nor shown that the 
veteran's service-connected pes planus disability residuals 
include symptoms of weak foot, claw foot, metatarsalgia 
(Morton's disease), hammer toe, hallux valgus, or hallux 
rigidus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5283 
(2007).  Consequently, entitlement to a 30 percent rating, 
but no higher, for bilateral pes planus is warranted.

Mild Degenerative Changes at the First Metatarsophalangeal 
Joint

After a review of the evidence, the Board also finds that the 
evidence does support the assignment of a separate 10 percent 
rating for mild degenerative changes at the first 
metatarsophalangeal joint of the left and right foot.

As noted above, December 2003 VA X-ray findings revealed mild 
degenerative changes at the 1st metatarsophalangeal joints of 
the bilateral feet.  Competent medical evidence demonstrates 
that the veteran's service-connected mild degenerative 
changes at the 1st metatarsophalangeal joint of the right and 
left foot are manifested by X-ray evidence of degenerative 
changes involving two minor joint groups.

However, competent medical evidence during this time period 
clearly does not support the assignment of a 20 percent 
rating, as the veteran's mild degenerative changes at the 1st 
metatarsophalangeal joint of the bilateral feet are not shown 
to cause any type of incapacitating exacerbation.  
Consequently, entitlement to a 10 percent rating, but no 
higher, for mild degenerative changes at the 1st 
metatarsophalangeal joint of the bilateral feet is warranted.

Both Disabilities

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they 
are not warranted in this case.  

The Board also finds that there is no basis for the 
assignment of any higher ratings based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 30 percent and 10 
percent ratings properly compensate the veteran for the 
extent of functional loss resulting from any such symptoms.  
Although it was noted that the veteran's pes planus would 
cause a decrease in shock absorption that combined with his 
apropulsive gait would yield an increase in weakness and 
fatigue in the June 2007 VA examination report, these 
findings have already been taken into consideration in the 
assignment of the current 30 percent and 10 percent ratings.  
In this regard, the Board notes that the June 2007 VA 
examiner further detailed that it would be speculative to 
comment further on range of motion, fatigability, 
incoordination, pain on flare-ups beyond what was already 
described in his report.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant the 
assignment of any extraschedular rating.  While the Board 
notes that the veteran complained of foot pain that 
interfered with his job as a part-time barber, there is 
simply no objective evidence showing that either service-
connected foot disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 30 and 10 percent ratings).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 30 percent rating, but no higher, is granted for bilateral 
pes planus. 

A separate 10 percent rating, but no higher, is granted for 
mild degenerative changes at the first metatarsophalangeal 
joint of the right and left foot. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


